Desmond, J.
(concurring for reversal). I concur for reversal, on the ground stated last in Judge Fuld’s able opinion. If we are to read the words of section 61-b “ any action instituted or maintained in the right of any * * * corporation ” in their most literal and sweeping sense, they could include at least some suits brought by stockholders to force payment of dividends. However, the ample history of section 61-b and of the strenuous debates that preceded and followed its enactment, demonstrates that the Legislature was concerned with, and legislating about, suits against directors for money damages for wrongs done by them to their corporations.
Lewis, Ch. J., Conway and Dye, JJ., concur with Van Voorhis, J.; Fuld, J., dissents in an opinion in which Froessel, J., concurs; Desmond, J., dissents in a separate memorandum.
Order affirmed, etc.